Case 2:20-cr-00006-JRG-RSP Document 24 Filed 10/30/20 Page 1 of 1 PageID #: 64




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §   Case No. 2:20-CR-0006 JRG-RSP
                                                §
 ODYESSIOUS LAMAR CHISM                         §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 1 of an

indictment charging defendant with a violation of 18 U.S.C. ' 922(g)(1), Felon in Possession of a

Firearm. Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P.

11, the Magistrate Judge recommends that the Court accept the defendant=s guilty plea. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the

United States Magistrate Judge, filed October 7, 2020, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 1 of the indictment in the above-numbered cause.


      So Ordered this
      Oct 29, 2020
